In a letter received June 7, 2004, by Carol Green, Clerk of the Appellate Courts, respondent Joel D. McMullen, an attorney admitted to the practice of law in the State of Kansas, voluntarily surrendered his license to practice law in Kansas, pursuant to Supreme Court Rule 217 (2003 Kan. Ct. R. Annot. 281).
At the time the respondent surrendered his license, a formal complaint had been filed by the Disciplinary Administrator’s office and a hearing on the formal complaint was set on June 15, 2004. Allegations in the formal complaint consisted of lack of candor to a tribunal and conversion of client funds.
This court, having examined the files of the office of the Disciplinary Administrator, finds that the surrender of the respondent’s license should be accepted and that the respondent should be disbarred.
It Is Therefore -Ordered that Joel D. McMullen be and he is hereby disbarred from the practice of law in Kansas and his license and privilege to practice law are hereby revoked.
It Is Further Ordered that the Clerk of the Appellate Courts strike the name of Joel D. McMullen from the roll of attorneys licensed to practice law in Kansas.
It Is Further Ordered that this order shall be published in the Kansas Reports, that the costs therein shall be assessed to the respondent, and that the respondent forthwith shall comply with Supreme Court Rule 218 (2003 Kan. Ct. R. Annot. 286).
Dated this 9th day of June, 2004.